Case 2:19-cv-10147-FLA-SK Document 41 Filed 01/13/21 Page 1 of 20 Page ID #:208




 1   LOCKE LORD LLP
 2   Michael Wolak III (admitted pro hac vice)
     michael.wolak@lockelord.com
 3   Terminus 200, Suite 1200
 4   3333 Piedmont Road NE
     Atlanta, GA 30305
 5   Tel: (404) 870-4629
 6   Fax: (404) 806-5622

 7   Jamie M. Cheng (SBN 298750)
 8   jamie.cheng@lockelord.com
     300 South Grand Avenue, Suite 2600
 9   Los Angeles, CA 90071
10   Tel: (213) 485-1500
     Fax: (213) 485-1200
11
12   Attorneys for Plaintiff
     Thermaltake Technology Co., Ltd.
13
14                        UNITED STATES DISTRICT COURT

15                      CENTRAL DISTRICT OF CALIFORNIA
16
     THERMALTAKE TECHNOLOGY CO., )               Case No. 2:19-cv-10147-FLA-SK
17   LTD.,                         )
18                                 )             AMENDED STIPULATED
                        Plaintiff, )             PROTECTIVE ORDER
19                                 )
20         vs.                     )             [DISCOVERY DOCUMENT:
                                   )             REFERRED TO MAGISTRATE JUDGE
21   PHANTEKS USA INC.,            )             STEVE KIM]
22                                 )
                        Defendant. )
23                                 )
24
25
26
27
28
                                            1
     91143528v.1           AMENDED STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10147-FLA-SK Document 41 Filed 01/13/21 Page 2 of 20 Page ID #:209




 1   1.      A.    PURPOSES AND LIMITATIONS
 2           Discovery in this action is likely to involve production of confidential,
 3   proprietary, or private information for which special protection from public disclosure
 4   and from use for any purpose other than prosecuting this litigation may be warranted.
 5   Accordingly, the parties hereby stipulate to and petition the Court to enter the
 6   following Stipulated Protective Order. The parties acknowledge that this Order does
 7   not confer blanket protections on all disclosures or responses to discovery and that the
 8   protection it affords from public disclosure and use extends only to the limited
 9   information or items that are entitled to confidential treatment under the applicable
10   legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
11   that this Stipulated Protective Order does not entitle them to file confidential
12   information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
13   followed and the standards that will be applied when a party seeks permission from
14   the court to file material under seal.
15           B.    GOOD CAUSE STATEMENT
16           This action is likely to involve trade secrets, customer and pricing lists and
17   other valuable research, development, commercial, financial, technical and/or
18   proprietary information for which special protection from public disclosure and from
19   use for any purpose other than prosecution of this action is warranted. Such
20   confidential and proprietary materials and information consist of, among other things,
21   confidential business or financial information, information regarding confidential
22   business practices, or other confidential research, development, or commercial
23   information (including information implicating privacy rights of third parties),
24   information otherwise generally unavailable to the public, or which may be privileged
25   or otherwise protected from disclosure under state or federal statutes, court rules, case
26   decisions, or common law. Accordingly, to expedite the flow of information, to
27   facilitate the prompt resolution of disputes over confidentiality of discovery materials,
28   to adequately protect information the parties are entitled to keep confidential, to
                                               2
     91143528v.1              AMENDED STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10147-FLA-SK Document 41 Filed 01/13/21 Page 3 of 20 Page ID #:210




 1   ensure that the parties are permitted reasonable necessary uses of such material in
 2   preparation for and in the conduct of trial, to address their handling at the end of the
 3   litigation, and serve the ends of justice, a protective order for such information is
 4   justified in this matter. It is the intent of the parties that information will not be
 5   designated as confidential for tactical reasons and that nothing be so designated
 6   without a good faith belief that it has been maintained in a confidential, non-public
 7   manner, and there is good cause why it should not be part of the public record of this
 8   case.
 9
10   2.      DEFINITIONS
11           2.1   Action: this pending federal law suit.
12           2.2   Challenging Party: a Party or Non-Party that challenges the designation
13   of information or items under this Order.
14           2.3   “CONFIDENTIAL” Information or Items: information (regardless of
15   how it is generated, stored or maintained) or tangible things that qualify for protection
16   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
17   Cause Statement.
18           2.4   Counsel (without qualifier): Outside Counsel of Record and House
19   Counsel (as well as their support staff).
20           2.5   Designated House Counsel: House Counsel who seek access to
21   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information in this
22   matter.
23           2.6   Designating Party: a Party or Non-Party that designates information or
24   items that it produces in disclosures or in responses to discovery as
25   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
26   ONLY.”
27           2.7   Disclosure or Discovery Material: all items or information, regardless of
28   the medium or manner in which it is generated, stored, or maintained (including,
                                               3
     91143528v.1              AMENDED STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10147-FLA-SK Document 41 Filed 01/13/21 Page 4 of 20 Page ID #:211




 1   among other things, testimony, transcripts, and tangible things), that are produced or
 2   generated in disclosures or responses to discovery in this matter.
 3           2.8   Expert: a person with specialized knowledge or experience in a matter
 4   pertinent to the litigation who (1) has been retained by a Party or its counsel to serve
 5   as an expert witness or as a consultant in this Action, (2) is not a past or current
 6   employee of a Party or of a Party’s competitor, and (3) at the time of retention, is not
 7   anticipated to become an employee of a Party or of a Party’s competitor.
 8           2.9   “HIGHLY      CONFIDENTIAL          –   ATTORNEYS’       EYES     ONLY”
 9   Information or Items: extremely sensitive “Confidential Information or Items,”
10   disclosure of which to another Party or Non-Party would create a substantial risk of
11   serious harm that could not be avoided by less restrictive means.
12           2.10 House Counsel: attorneys who are employees of a party to this Action.
13   House Counsel does not include Outside Counsel of Record or any other outside
14   counsel.
15           2.11 Non-Party: any natural person, partnership, corporation, association, or
16   other legal entity not named as a Party to this action.
17           2.12 Outside Counsel of Record: attorneys who are not employees of a party
18   to this Action but are retained to represent or advise a party to this Action and have
19   appeared in this Action on behalf of that party or are affiliated with a law firm which
20   has appeared on behalf of that party, and includes support staff.
21           2.13 Party: any party to this Action, including all of its officers, directors,
22   employees, consultants, retained experts, and Outside Counsel of Record (and their
23   support staffs).
24           2.14 Producing Party: a Party or Non-Party that produces Disclosure or
25   Discovery Material in this Action.
26           2.15 Professional Vendors: persons or entities that provide litigation support
27   services (e.g., photocopying, videotaping, translating, preparing exhibits or
28   demonstrations, and organizing, storing, or retrieving data in any form or medium)
                                               4
     91143528v.1              AMENDED STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10147-FLA-SK Document 41 Filed 01/13/21 Page 5 of 20 Page ID #:212




 1   and their employees and subcontractors.
 2            2.16 Protected Material: any Disclosure or Discovery Material that is
 3   designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
 4   EYES ONLY.”
 5            2.17 Receiving Party: a Party that receives Disclosure or Discovery Material
 6   from a Producing Party.
 7
 8   3.       SCOPE
 9            The protections conferred by this Stipulation and Order cover not only
10   Protected Material (as defined above), but also (1) any information copied or extracted
11   from Protected Material; (2) all copies, excerpts, summaries, or compilations of
12   Protected Material; and (3) any testimony, conversations, or presentations by Parties
13   or their Counsel that might reveal Protected Material.
14            However, the protections conferred by this Stipulation and Order do not cover
15   the following information: (a) any information that is in the public domain at the time
16   of disclosure to a Receiving Party or becomes part of the public domain after its
17   disclosure to a Receiving Party as a result of publication not involving a violation of
18   this Order, including becoming part of the public record through trial or otherwise;
19   and (b) any information known to the Receiving Party prior to the disclosure or
20   obtained by the Receiving Party after the disclosure from a source who obtained the
21   information lawfully and under no obligation of confidentiality to the Designating
22   Party.
23            Any use of Protected Material at trial shall be governed by a separate agreement
24   or order of the trial judge. This Order does not govern the use of Protected Material at
25   trial.
26
27   4.       DURATION
28            Even after final disposition of this litigation, the confidentiality obligations
                                                5
     91143528v.1               AMENDED STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10147-FLA-SK Document 41 Filed 01/13/21 Page 6 of 20 Page ID #:213




 1   imposed by this Order shall remain in effect until a Designating Party agrees
 2   otherwise in writing or a court order otherwise directs. Final disposition shall be
 3   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
 4   or without prejudice; and (2) final judgment herein after the completion and
 5   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
 6   including the time limits for filing any motions or applications for extension of time
 7   pursuant to applicable law.
 8   5.       DESIGNATING PROTECTED MATERIAL
 9           5.1     Exercise of Restraint and Care in Designating Material for Protection.
10   Each Party or Non-Party that designates information or items for protection under this
11   Order must take care to limit any such designation to specific material that qualifies
12   under the appropriate standards. The Designating Party must designate for protection
13   only those parts of material, documents, items, or oral or written communications that
14   qualify so that other portions of the material, documents, items, or communications
15   for which protection is not warranted are not swept unjustifiably within the ambit of
16   this Order.
17           Mass, indiscriminate, or routinized designations are prohibited. Designations
18   that are shown to be clearly unjustified or that have been made for an improper
19   purpose (e.g., to unnecessarily encumber the case development process or to impose
20   unnecessary expenses and burdens on other parties) may expose the Designating Party
21   to sanctions.
22           If it comes to a Designating Party’s attention that information or items that it
23   designated for protection do not qualify for protection, that Designating Party must
24   promptly notify all other Parties that it is withdrawing the inapplicable designation.
25           5.2     Manner and Timing of Designations. Except as otherwise provided in
26   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
27   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
28   under this Order must be clearly so designated before the material is disclosed or
                                                6
     91143528v.1               AMENDED STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10147-FLA-SK Document 41 Filed 01/13/21 Page 7 of 20 Page ID #:214




 1   produced.
 2           Designation in conformity with this Order requires:
 3                 (a)   for information in documentary form (e.g., paper or electronic
 4   documents, but excluding transcripts of depositions or other pretrial or trial
 5   proceedings), that the Producing Party affix at a minimum, the legend
 6   “CONFIDENTIAL” or “HIGH CONFIDENTIAL – ATTORNEYS’ EYES ONLY” to
 7   each page that contains protected material. If only a portion or portions of the material
 8   on a page qualifies for protection, the Producing Party also must clearly identify the
 9   protected portion(s) (e.g., by making appropriate markings in the margins) and must
10   specify, for each portion, the level of protection being asserted.
11                 A Party or Non-Party that makes original documents available for
12   inspection need not designate them for protection until after the inspecting Party has
13   indicated which documents it would like copied and produced. During the inspection
14   and before the designation, all of the material made available for inspection shall be
15   deemed “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” After the
16   inspecting Party has identified the documents it wants copied and produced, the
17   Producing Party must determine which documents, or portions thereof, qualify for
18   protection under this Order. Then, before producing the specified documents, the
19   Producing Party must affix the appropriate legend (“CONFIDENTIAL” or “HIGHLY
20   CONFIDENTIAL – ATTORNEYS’ EYES ONLY”) to each page that contains
21   Protected Material. If only a portion or portions of the material on a page qualifies for
22   protection, the Producing Party also must clearly identify the protected portion(s)
23   (e.g., by making appropriate markings in the margins) and must specify, for each
24   portion, the level of protection being asserted.
25                 (b)   for testimony given in depositions or in other pretrial or trial
26   proceedings, that the Designating Party identify the Disclosure or Discovery Material
27   on the record, before the close of the deposition, hearing, or other proceeding all
28   protected testimony and specify the level of protection being asserted. When it is
                                               7
     91143528v.1              AMENDED STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10147-FLA-SK Document 41 Filed 01/13/21 Page 8 of 20 Page ID #:215




 1   impractical to identify separately each portion of testimony that is entitled to
 2   protection and it appears that substantial portions of the testimony may qualify for
 3   protection, the Designating Party may invoke on the record (before the deposition,
 4   hearing, or other proceeding is concluded) a right to have up to 21 days to identify the
 5   specific portions of the testimony as to which protection is sought and to specify the
 6   level of protection being asserted. Only those portions of the testimony that are
 7   appropriately designated for protection within the 21 days shall be covered by the
 8   provisions of this Stipulated Protective Order. Alternatively, a Designating Party may
 9   specify, at the deposition or up to 21 days afterwards if that period is properly
10   invoked, that the entire transcript shall be treated as “CONFIDENTIAL” or “HIGHLY
11   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
12                 Parties shall give the other parties notice if they reasonably expect a
13   deposition, hearing or other proceeding to include Protected Material so that the other
14   parties can ensure that only authorized individuals who have signed the
15   “Acknowledgment and Agreement to Be Bound” (Exhibit A) are present at those
16   proceedings. The use of a document as an exhibit at a deposition shall not in any way
17   affect its designation as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
18   ATTORNEYS’ EYES ONLY.”
19                 Transcripts containing Protected Material shall have an obvious legend
20   on the title page that the transcript contains Protected Material, and the title page shall
21   be followed by a list of all pages (including line numbers as appropriate) that have
22   been designated as Protected Material and the level of protection being asserted by the
23   Designating Party. The Designating Party shall inform the court reporter of these
24   requirements. Any transcript that is prepared before the expiration of a 21-day period
25   for designation shall be treated during that period as if it had been designated
26   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in its entirety unless
27   otherwise agreed. After the expiration of that period, the transcript shall be treated
28   only as actually designated.
                                              8
     91143528v.1             AMENDED STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10147-FLA-SK Document 41 Filed 01/13/21 Page 9 of 20 Page ID #:216




 1                 (c)   for information produced in some form other than documentary
 2   and for any other tangible items, that the Producing Party affix in a prominent place
 3   on the exterior of the container or containers in which the information is stored the
 4   legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
 5   ONLY.” If only a portion or portions of the information warrants protection, the
 6   Producing Party, to the extent practicable, shall identify the protected portion(s) and
 7   specify the level of protection being asserted.
 8           5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
 9   failure to designate qualified information or items does not, standing alone, waive the
10   Designating Party’s right to secure protection under this Order for such material.
11   Upon timely correction of a designation, the Receiving Party must make reasonable
12   efforts to assure that the material is treated in accordance with the provisions of this
13   Order.
14
15   6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
16           6.1   Timing of Challenges. Any Party or Non-Party may challenge a
17   designation of confidentiality at any time that is consistent with the Court’s
18   Scheduling Order. Unless a prompt challenge to a Designating Party’s confidentiality
19   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary
20   economic burdens, or a significant disruption or delay of the litigation, a Party does
21   not waive its right to challenge a confidentiality designation by electing not to mount a
22   challenge promptly after the original designation is disclosed.
23           6.2   Meet and Confer. The Challenging Party shall initiate the dispute
24   resolution process under Local Rule 37.1 et seq.
25           6.3   The burden of persuasion in any such challenge proceeding shall be on
26   the Designating Party. Frivolous challenges, and those made for an improper purpose
27   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
28   expose the Challenging Party to sanctions. Unless the Designating Party has waived or
                                              9
     91143528v.1             AMENDED STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10147-FLA-SK Document 41 Filed 01/13/21 Page 10 of 20 Page ID #:217




 1   withdrawn the confidentiality designation, all parties shall continue to afford the
 2   material in question the level of protection to which it is entitled under the Producing
 3   Party’s designation until the Court rules on the challenge.
 4
 5   7.      ACCESS TO AND USE OF PROTECTED MATERIAL
 6           7.1   Basic Principles. A Receiving Party may use Protected Material that is
 7   disclosed or produced by another Party or by a Non-Party in connection with this
 8   Action only for prosecuting, defending, or attempting to settle this Action. Such
 9   Protected Material may be disclosed only to the categories of persons and under the
10   conditions described in this Order. When the Action has been terminated, a Receiving
11   Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
12           Protected Material must be stored and maintained by a Receiving Party at a
13   location and in a secure manner that ensures that access is limited to the persons
14   authorized under this Order.
15           7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
16   otherwise ordered by the court or permitted in writing by the Designating Party, a
17   Receiving Party may disclose any information or item designated “CONFIDENTIAL”
18   only to:
19                 (a)   the Receiving Party’s Outside Counsel of Record in this Action, as
20   well as employees of said Outside Counsel of Record to whom it is reasonably
21   necessary to disclose the information for this Action;
22                 (b)   the officers, directors, and employees (including House Counsel)
23   of the Receiving Party to whom disclosure is reasonably necessary for this Action;
24                 (c)   Experts (as defined in this Order) of the Receiving Party to whom
25   disclosure is reasonably necessary for this Action and who have signed the
26   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
27                 (d)   the court and its personnel;
28                 (e)   court reporters and their staff;
                                              10
     91143528v.1             AMENDED STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10147-FLA-SK Document 41 Filed 01/13/21 Page 11 of 20 Page ID #:218




 1                 (f)   professional jury or trial consultants, mock jurors, and Professional
 2   Vendors to whom disclosure is reasonably necessary for this Action and who have
 3   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 4                 (g)   the author or recipient of a document containing the information or
 5   a custodian or other person who otherwise possessed or knew the information;
 6                 (h)   during their depositions, witnesses ,and attorneys for witnesses, in
 7   the Action to whom disclosure is reasonably necessary provided: (1) the deposing
 8   party requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they
 9   will not be permitted to keep any confidential information unless they sign the
10   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed
11   by the Designating Party or ordered by the court. Pages of transcribed deposition
12   testimony or exhibits to depositions that reveal Protected Material may be separately
13   bound by the court reporter and may not be disclosed to anyone except as permitted
14   under this Stipulated Protective Order; and
15                 (i)   any mediator or settlement officer, and their supporting personnel,
16   mutually agreed upon by any of the parties engaged in settlement discussions.
17           7.3   Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
18   ONLY” Information or Items. Unless otherwise ordered by the court or permitted in
19   writing by the Designating Party, a Receiving Party may disclose any information or
20   item designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only
21   to:
22                 (a)   the Receiving Party’s Outside Counsel of Record in this action, as
23   well as employees of said Outside Counsel of Record to whom it is reasonably
24   necessary to disclose the information for this litigation and who have signed the
25   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A;
26                 (b)   Designated House Counsel of the Receiving Party (1) who has no
27   involvement in competitive decision-making, (2) to whom disclosure is reasonably
28   necessary for this litigation, (3) who has signed the “Acknowledgment and Agreement
                                              11
     91143528v.1             AMENDED STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10147-FLA-SK Document 41 Filed 01/13/21 Page 12 of 20 Page ID #:219




 1   to Be Bound” (Exhibit A), and (4) as to whom the procedures set forth in paragraph
 2   7.4(a)(1), below, have been followed;
 3                 (c)   Experts of the Receiving Party (1) to whom disclosure is
 4   reasonably necessary for this litigation, (2) who have signed the “Acknowledgment
 5   and Agreement to Be Bound” (Exhibit A), and (3) as to whom the procedures set forth
 6   in paragraph 7.4(a)(2), below, have been followed
 7                 (d)   the court and its personnel;
 8                 (e)   court reporters and their staff, professional jury or trial consultants,
 9    and Professional Vendors to whom disclosure is reasonably necessary for this
10   litigation and who have signed the “Acknowledgment and Agreement to Be Bound”
11   (Exhibit A); and
12                 (f)   the author or recipient of a document containing the information or
13   a custodian or other person who otherwise possessed or knew the information.
14           7.4   Procedures for Approving or Objecting to Disclosure of “HIGHLY
15   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or Items to
16   Designated House Counsel or Experts.
17                 (a)(1) Unless otherwise ordered by the court or agreed to in writing by
18   the Designating Party, a Party that seeks to disclose to Designated House Counsel any
19   information or item that has been designated “HIGHLY CONFIDENTIAL –
20   ATTORNEYS’ EYES ONLY” pursuant to paragraph 7.3(b) first must make a written
21   request to the Designating Party that (1) sets forth the full name of the Designated
22   House Counsel and the city and state of his or her residence, and (2) describes the
23   Designated House Counsel’s current and reasonably foreseeable future primary job
24   duties and responsibilities in sufficient detail to determine if House Counsel is
25   involved, or may become involved, in any competitive decision-making.
26                 (a)(2) Unless otherwise ordered by the court or agreed to in writing by
27   the Designating Party, a Party that seeks to disclose to an Expert (as defined in this
28   Order) any information or item that has been designated “HIGHLY CONFIDENTIAL
                                              12
     91143528v.1             AMENDED STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10147-FLA-SK Document 41 Filed 01/13/21 Page 13 of 20 Page ID #:220




 1   – ATTORNEYS’ EYES ONLY” pursuant to paragraph 7.3(c) first must make a
 2   written request to the Designating Party that (1) identifies the general categories of
 3   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information that the
 4   Receiving Party seeks permission to disclose to the Expert, (2) sets forth the full name
 5   of the Expert and the city and state of his or her primary residence, (3) attaches a copy
 6   of the Expert’s current resume, (4) identifies the Expert’s current employer(s), (5)
 7   identifies each person or entity from whom the Expert has received compensation or
 8   funding for work in his or her areas of expertise or to whom the expert has provided
 9   professional services, including in connection with a litigation, at any time during the
10   preceding five years, and (6) identifies (by name and number of the case, filing date,
11   and location of court) any litigation in connection with which the Expert has offered
12   expert testimony, including through a declaration, report, or testimony at a deposition
13   or trial, during the preceding five years.
14                 (b)   A Party that makes a request and provides the information
15   specified in the preceding respective paragraphs may disclose the subject Protected
16   Material to the identified Designated House Counsel or Expert unless, within 14 days
17   of delivering the request, the Party receives a written objection from the Designating
18   Party. Any such objection must set forth in detail the grounds on which it is based.
19                 (c)   A Party that receives a timely written objection must meet and
20   confer with the Designating Party (through direct voice to voice dialogue) to try to
21   resolve the matter by agreement within seven days of the written objection. If no
22   agreement is reached, the Party seeking to make the disclosure to Designated House
23   Counsel or the Expert may file a motion as provided in Local Civil Rules 7-1 to 7-20
24   (and in compliance with Local Civil Rule 79-5, if applicable) seeking permission from
25   the court to do so. Any such motion must describe the circumstances with specificity,
26   set forth in detail the reasons why the disclosure to Designated House Counsel or the
27   Expert is reasonably necessary, assess the risk of harm that the disclosure would
28   entail, and suggest any additional means that could be used to reduce that risk. In
                                               13
     91143528v.1              AMENDED STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10147-FLA-SK Document 41 Filed 01/13/21 Page 14 of 20 Page ID #:221




 1   addition, any such motion must be accompanied by a competent declaration
 2   describing the parties’ efforts to resolve the matter by agreement (i.e., the extent and
 3   the content of the meet and confer discussions) and setting forth the reasons advanced
 4   by the Designating Party for its refusal to approve the disclosure.
 5                 In any such proceeding, the Party opposing disclosure to Designated
 6   House Counsel or the Expert shall bear the burden of proving that the risk of harm that
 7   the disclosure would entail (under the safeguards proposed) outweighs the Receiving
 8   Party’s need to disclose the Protected Material to its Designated House Counsel or
 9   Expert.
10
11   8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
12   OTHER LITIGATION
13           If a Party is served with a subpoena or a court order issued in other litigation
14   that compels disclosure of any information or items designated in this Action as
15   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
16   ONLY,” that Party must:
17                 (a)   promptly notify in writing the Designating Party. Such notification
18   shall include a copy of the subpoena or court order;
19                 (b)   promptly notify in writing the party who caused the subpoena or
20   order to issue in the other litigation that some or all of the material covered by the
21   subpoena or order is subject to this Protective Order. Such notification shall include a
22   copy of this Stipulated Protective Order; and
23                 (c)   cooperate with respect to all reasonable procedures sought to be
24   pursued by the Designating Party whose Protected Material may be affected.
25           If the Designating Party timely seeks a protective order, the Party served with
26   the subpoena or court order shall not produce any information designated in this
27   action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
28   EYES ONLY” before a determination by the court from which the subpoena or order
                                               14
     91143528v.1              AMENDED STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10147-FLA-SK Document 41 Filed 01/13/21 Page 15 of 20 Page ID #:222




 1   issued, unless the Party has obtained the Designating Party’s permission. The
 2   Designating Party shall bear the burden and expense of seeking protection in that
 3   court of its confidential material and nothing in these provisions should be construed
 4   as authorizing or encouraging a Receiving Party in this Action to disobey a lawful
 5   directive from another court.
 6
 7   9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
 8   IN THIS LITIGATION
 9           (a)   The terms of this Order are applicable to information produced by a Non-
10   Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
11   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Such information produced by
12   Non-Parties in connection with this litigation is protected by the remedies and relief
13   provided by this Order. Nothing in these provisions should be construed as prohibiting
14   a Non-Party from seeking additional protections.
15           (b)   In the event that a Party is required, by a valid discovery request, to
16   produce a Non-Party’s confidential information in its possession, and the Party is
17   subject to an agreement with the Non-Party not to produce the Non-Party’s
18   confidential information, then the Party shall:
19                 (1)   promptly notify in writing the Requesting Party and the Non-Party
20   that some or all of the information requested is subject to a confidentiality agreement
21   with a Non-Party;
22                 (2)   promptly provide the Non-Party with a copy of the Stipulated
23   Protective Order in this Action, the relevant discovery request(s), and a reasonably
24   specific description of the information requested; and
25                 (3)   make the information requested available for inspection by the
26   Non-Party, if requested.
27           (c)   If the Non-Party fails to seek a protective order from this court within 14
28   days of receiving the notice and accompanying information, the Receiving Party may
                                               15
     91143528v.1              AMENDED STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10147-FLA-SK Document 41 Filed 01/13/21 Page 16 of 20 Page ID #:223




 1   produce the Non-Party’s confidential information responsive to the discovery request.
 2   If the Non-Party timely seeks a protective order, the Receiving Party shall not produce
 3   any information in its possession or control that is subject to the confidentiality
 4   agreement with the Non-Party before a determination by the court. Absent a court
 5   order to the contrary, the Non-Party shall bear the burden and expense of seeking
 6   protection in this court of its Protected Material.
 7
 8   10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 9           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
10   Protected Material to any person or in any circumstance not authorized under this
11   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
12   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
13   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
14   persons to whom unauthorized disclosures were made of all the terms of this Order,
15   and (d) request such person or persons to execute the “Acknowledgment and
16   Agreement to Be Bound” that is attached hereto as Exhibit A.
17
18   11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
19   PROTECTED MATERIAL
20           When a Producing Party gives notice to Receiving Parties that certain
21   inadvertently produced material is subject to a claim of privilege or other protection,
22   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
23   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
24   may be established in an e-discovery order that provides for production without prior
25   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
26   parties reach an agreement on the effect of disclosure of a communication or
27   information covered by the attorney-client privilege or work product protection, the
28   parties may incorporate their agreement in the stipulated protective order submitted to
                                               16
     91143528v.1              AMENDED STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10147-FLA-SK Document 41 Filed 01/13/21 Page 17 of 20 Page ID #:224




 1   the court.
 2
 3   12.    MISCELLANEOUS
 4           12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 5   person to seek its modification by the Court in the future.
 6           12.2 Right to Assert Other Objections. By stipulating to the entry of this
 7   Protective Order no Party waives any right it otherwise would have to object to
 8   disclosing or producing any information or item on any ground not addressed in this
 9   Stipulated Protective Order. Similarly, no Party waives any right to object on any
10   ground to use in evidence of any of the material covered by this Protective Order.
11           12.3 Filing Protected Material. A Party that seeks to file under seal any
12   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
13   only be filed under seal pursuant to a court order authorizing the sealing of the
14   specific Protected Material at issue. If a Party's request to file Protected Material
15   under seal is denied by the court, then the Receiving Party may file the information in
16   the public record unless otherwise instructed by the court.
17
18   13.     FINAL DISPOSITION
19           After the final disposition of this Action, as defined in paragraph 4, within 60
20   days of a written request by the Designating Party, each Receiving Party must return
21   all Protected Material to the Producing Party or destroy such material. As used in this
22   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
23   summaries, and any other format reproducing or capturing any of the Protected
24   Material. Whether the Protected Material is returned or destroyed, the Receiving Party
25   must submit a written certification to the Producing Party (and, if not the same person
26   or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
27   category, where appropriate) all the Protected Material that was returned or destroyed
28   and (2)affirms that the Receiving Party has not retained any copies, abstracts,
                                               17
     91143528v.1              AMENDED STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10147-FLA-SK Document 41 Filed 01/13/21 Page 18 of 20 Page ID #:225




 1   compilations, summaries or any other format reproducing or capturing any of the
 2   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
 3   archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
 4   legal memoranda, correspondence, deposition and trial exhibits, expert reports,
 5   attorney work product, and consultant and expert work product, even if such materials
 6   contain Protected Material. Any such archival copies that contain or constitute
 7   Protected Material remain subject to this Protective Order as set forth in Section 4
 8   (DURATION).
 9
10   14.     Any violation of this Order may be punished by any and all appropriate
11   measures including, without limitation, contempt proceedings and/or monetary
12   sanctions.
13
14   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
15
16
17   Dated: January 13, 2021                   LOCKE LORD LLP
18
                                               By: /s/ Michael Wolak
19                                                    Michael Wolak
20                                             Attorneys for Plaintiff
                                               Thermaltake Technology Co., Ltd.
21
22   Dated: January 13, 2021                   LAW OFFICES OF GARY F. WANG

23                                             By: /s/ Gary F. Wang
24                                                    Gary F. Wang
                                               Attorneys for Defendant
25                                             Phanteks USA Inc.
26
27
28
                                              18
     91143528v.1             AMENDED STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10147-FLA-SK Document 41 Filed 01/13/21 Page 19 of 20 Page ID #:226




 1                                        ATTESTATION
 2           Pursuant to L.R. 5-4.3.4(a)(2)(i), the filing attorney attests that he has obtained
 3   concurrence regarding this document’s content and authorization to file this document
 4   from the indicated signatories to the document.
 5
 6   Dated: January 13, 2021                     /s/ Michael Wolak
 7                                               Michael Wolak III

 8
 9                                             ORDER
10   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
11
12   Dated: January 13, 2021
13                                                        The Honorable Steve Kim
                                                        United States Magistrate Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                19
     91143528v.1               AMENDED STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10147-FLA-SK Document 41 Filed 01/13/21 Page 20 of 20 Page ID #:227




 1                                          EXHIBIT A
 2                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3           I,                                           [full name], of
 4                                           [full address], declare under penalty of perjury
 5   that I have read in its entirety and understand the Stipulated Protective Order that was
 6   issued by the United States District Court for the Central District of California on
 7                               [date] in the case of Thermaltake Technology Co., Ltd. v.
 8   Phanteks USA Inc., Central District of California Case No. 2:19-cv-10147-SB-SK. I
 9   agree to comply with and to be bound by all the terms of this Stipulated Protective
10   Order and I understand and acknowledge that failure to so comply could expose me to
11   sanctions and punishment in the nature of contempt. I solemnly promise that I will not
12   disclose in any manner any information or item that is subject to this Stipulated
13   Protective Order to any person or entity except in strict compliance with the
14   provisions of this Order.
15           I further agree to submit to the jurisdiction of the United States District Court
16   for the Central District of California for the purpose of enforcing the terms of this
17   Stipulated Protective Order, even if such enforcement proceedings occur after
18   termination of this action.
19           I hereby appoint                                                 [full name], of
20                                                              [full address and telephone
21   number] as my California agent for service of process in connection with this action or
22   any proceedings related to enforcement of this Stipulated Protective Order.
23
24   Date:
25   City and State where sworn and signed:
26   Printed name:
27   Signature:
28
                                                 20
     91143528v.1                AMENDED STIPULATED PROTECTIVE ORDER
